Citation Nr: 1724964	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-16 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability or as due to exposure to herbicide agents.  

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II (diabetes). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel



INTRODUCTION


The Veteran served on active duty from September 1968 to July 1970, including combat in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The issue of new and material evidence to reopen a claim for service connection for erectile dysfunction has been raised by the record in the Veteran's June 2012 substantive appeal statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

Throughout the applicable rating period on appeal, diabetes mellitus required oral medication, insulin and a restricted diet, but does not require regulation of activities, that is, avoidance of strenuous occupational or recreational activities to manage the diabetes.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.102, 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist regarding the claim for a rating higher than 20 percent for diabetes.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Diabetes mellitus is rated under Diagnostic Code 7913 of 38 C.F.R. § 4.119. The Veteran currently is rated at 20 percent, which, under Diagnostic Code 7913, is awarded where the disorder requires insulin and a restricted diet, or requires an oral hypoglycemic agent and a restricted diet.  The criteria for the next higher rating, 40 percent, for diabetes mellitus are that it requires insulin, a restricted diet, and regulation of activities.  Higher ratings include not only the criteria for a 40 percent rating, but also evidence of episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations or visits to a diabetic care provider at least twice a month, plus complications that would not be compensable if separately evaluated. 

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007); See also 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).

The Board notes that the rating criteria for diabetes are successive in nature, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id.   

Under Note 1 to 38 C.F.R. § 4.119, Diagnostic Code 7913, compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation.  In this regard, the RO has already separately rated the complications of diabetes mellitus, namely, for peripheral neuropathy of all four extremities (20 percent each, for the lower extremities and 10 percent for each, for the upper extremities).  

The Veteran has been diagnosed as diabetic since late 2001 or early 2002.  The treatment notes indicate that since diagnosis, he has been on oral medication and a restricted diet.  Insulin has also been added to the treating regimen.  None of the medical records indicate that a physician or other medical caregiver has prescribed regulation of activities to manage his diabetes.  In addition, there is no evidence the Veteran has been hospitalized for ketoacidosis or hypoglycemic reactions.  

A VA examination in April 2008 reported that the Veteran had hypoglycemic reactions a couple times a week but the symptoms get better after he eats.  There have not been any hospitalizations for ketoacidosis or hypoglycemic reactions.  Weight loss of ten pounds since January 2007 was reported by the Veteran, but there is no reported loss of strength.  The Veteran is on a diabetic diet and medication.  He is not on insulin.  There is no restriction of activities on account of diabetes.  He sees his diabetic care provider every three months.  Other than peripheral neuropathy in each extremity, the Veteran did not have any other diabetic complication such as diabetic retinopathy. 

In August 2016, the Veteran underwent a second VA examination.  His diabetes is managed by restricted diet and oral hypoglycemic medication and insulin.  He does not require regulation of activities as part of his medical management of his diabetes.  He sees his diabetic care provider less than 2 times a month and there have not been any hospitalizations for ketoacidosis or hypoglycemic reactions.  He has not had progressive unintentional weight loss or loss of strength attributable to diabetes.  The Veteran has peripheral neuropathy but did not have any other diabetic complication such as diabetic retinopathy.

After careful review of the record, the Board finds that the Veteran does not meet the criteria for a 40 percent rating under Diagnostic Code 7913 at any time during the rating period on appeal.  The Veteran is on a restricted diet, oral medication, and insulin.  Regulation of activities, that is, avoidance of strenuous occupational and recreational activities, has not been established by the medical evidence as no health-care provider has instructed the Veteran to avoid strenuous occupational and recreational activities. 

The Board has also considered the Veteran's lay statements that his disability is worse than currently evaluated.  The Veteran is competent to testify what symptoms he is experiencing, Layno v. Brown, 6 Vet. App. 465, 469-71 (1994), but cannot offer a lay opinion as to the specific level of disability of this disorder according to the appropriate diagnostic codes.  There is no evidence of record that a doctor has told him to regulate his activities.  See Camacho, 21 Vet. App. at 364 (medical evidence of record must support finding that a veteran was instructed not to engage in strenuous recreational and occupational activities).  Furthermore, lay assertions would generally not be enough to satisfy the regulation of activities criterion of the 40 percent rating.  Camacho, supra. 

The Board also recognizes that the Veteran's arguments that symptoms such as pain from diabetic peripheral neuropathy requires him to limit his activities such as walking.  However, in this case, the neurologic manifestations of the service-connected diabetes are already rated separately.  To include those manifestations again in assigning a disability rating for diabetes would violate the rule against pyramiding. See 38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Finally, other symptoms and conditions that could be a result of diabetes, such as nephropathy or diabetic retinopathy, have not been diagnosed.  

In the absence of evidence of regulation of activities, the criteria for the next higher rating have not been met at any time during the appeal period. 

The Board notes that the Veteran raised the issue of total disability based upon individual unemployability (TDIU), which the RO denied in a rating decision in September 2011.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The most recent medical evidence reflected the Veteran is currently self- employed as a freelance writer and author with at least one published book.  Therefore, in the circumstances of this case, the Board declines to take jurisdiction over a total disability rating claim.  Otherwise, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a rating higher than 20 percent for diabetes mellitus is denied


REMAND

The Veteran contends that his hypertension is caused by, or aggravated by, his service-connected diabetes mellitus and/or PTSD. He has also argued that his hypertension is related to exposure to herbicide agents such as Agent Orange in Vietnam.

A VA opinion in April 2008 addressed whether the Veteran's hypertension is related to diabetes.  The examiner concluded that the hypertension is not caused by or related to the diabetes, but did not offer a rationale.  It did not address the Veteran's contention the hypertension was due to exposure to tactical herbicide agents such as Agent Orange, due to PTSD, or whether the Veteran's hypertension is the result of service generally, even tactical herbicide exposure had no role in the Veteran's current hypertension.  Recently, in a January 2017 written brief presentation, the Veteran's representative provided links to websites he asserts support a finding of a relationship between exposure to herbicide agents and hypertension.  

The Board has determined that a new VA examination and opinions should be obtained addressing whether the Veteran's hypertension is related to service, including Agent Orange/herbicide agent exposure, or is secondarily caused or aggravated by his diabetes mellitus or PTSD.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records of treatment of the Veteran from March 2012 to the present. 

All attempts to obtain these records should be documented in the file.

2.  After the record development is completed, provide the Veteran with a VA hypertension examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is asked provide an opinion as to:

Whether it is at least as likely as not (50 percent probability or more) that hypertension began in service or is causally related to service, including herbicide agent exposure.

In rendering the requested opinion, the examiner is asked to specifically discuss the Veteran's assertion that exposure to tactical herbicides can result in hypertension, to include the medical articles noted by his representative in the June 2017 brief. 

If the examiner determines that hypertension is not related to service, including tactical herbicide exposure, then the examiner is also to provide an opinion as to 

Whether it is at least as likely as not (a 50 percent probability or more) hypertension was either (a) caused by or (b) aggravated by either or both of the Veteran's service-connected diabetes mellitus or PTSD, to include as a side effect of medication taken for a service-connected disability.  

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

3.  After the development requested is completed, readjudicate the claim for service connection for hypertension.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


